 



EXHIBIT 10.53
CRITICAL THERAPEUTICS, INC.
2007 CASH BONUSES FOR EXECUTIVE OFFICERS
     Under the employment agreements that Critical Therapeutics, Inc. (the
“Company”) has entered into with its executive officers, each executive officer
is eligible for an annual cash bonus payment in an amount determined by the
Compensation Committee of the Board of Directors. On November 5, 2007, based on
the recommendation of the Compensation Committee, the independent directors of
the Board of Directors approved bonus payments for each executive officer as
follows in respect to the Company’s 2007 fiscal year:

                      Annual Cash Bonus Name   Position   Amount
Frank E. Thomas
  President and Chief Executive Officer   $ 138,000  
 
           
Trevor Phillips, Ph.D.
  Chief Operating Officer and Senior Vice President of Operations   $ 157,500  
 
           
Thomas P. Kelly
  Chief Financial Officer and Senior Vice President of Finance and Corporate
Development   $ 30,000  
 
           
Scott B. Townsend, Esq.
  General Counsel, Senior Vice President of Legal Affairs and Secretary   $
73,500  
 
           
Jeffrey E. Young
  Chief Accounting Officer, Vice President of Finance and Treasurer   $ 43,875  

 